DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 18 of U.S. Patent No. 11,003,291, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application
Claim 1 of U.S. Patent No. 11,003,291
1. A semiconductor device comprising: 

sensor circuitry configured to operate a plurality of sensor electrodes for capacitive sensing, wherein the plurality of sensor electrodes are external to the semiconductor device; 
a plurality of conductive contacts, wherein a first conductive contact of the plurality of conductive contacts is configured to be coupled to a first sensor electrode of the plurality of sensor electrodes, a second conductive contact of the plurality of conductive contacts is configured to be coupled to a second sensor electrode of the plurality of sensor electrodes, and a third conductive contact of the plurality of conductive contacts is configured to be coupled to a third sensor electrode of the plurality of sensor electrodes; and 
a plurality of traces, wherein a first trace of the plurality of traces couples the first conductive contact and the second conductive contact to a first transmitter of the sensor circuitry and a second trace of the plurality of traces couples the third conductive contact to a first receiver of the sensor circuitry.
1. A semiconductor device comprising: 
a die body comprising: 
sensor circuitry configured to operate a plurality of sensor electrodes for capacitive sensing, wherein the plurality of sensor electrodes is disposed on a substrate external to the semiconductor device; 
a plurality of pads, wherein a first pad of the plurality of pads is configured to be coupled to a first sensor electrode of the plurality of sensor electrodes, a second pad of the plurality of pads is configured to be coupled to a second sensor electrode of the plurality of sensor electrodes, and a third pad of the plurality of pads is configured to be coupled to a third sensor electrode of the plurality of sensor electrodes; and 


a sensor bus comprising a plurality of wires, wherein a first wire of the plurality of wires couples the first pad and the second pad to a first transmitter of the sensor circuitry and a second wire of the plurality of wires couples the third pad to a first receiver of the sensor circuitry.


Claim 8 of this instant application
Claim 9 of U.S. Patent No. 11,003,291
8. An input device comprising: 
a plurality of sensor electrodes; and 
a semiconductor device comprising: 
sensor circuitry configured to operate the plurality of sensor electrodes for capacitive sensing, wherein the plurality of sensor electrodes are external to the semiconductor device; 
a plurality of conductive contacts, wherein a first conductive contact of the plurality of conductive contacts is configured to be coupled to a first sensor electrode of the plurality of sensor electrodes, a second conductive contact of the plurality of conductive contacts is configured to be coupled to a second sensor electrode of the plurality of sensor electrodes, and a third conductive contact of the plurality of conductive contacts is configured to be coupled to a third sensor electrode of the plurality of sensor electrodes; and 
a plurality of traces, wherein a first trace of the plurality of traces couples the first conductive contact and the second conductive contact to a first transmitter of the sensor circuitry and a second trace of the plurality of traces couples the third conductive contact to a first receiver of the sensor circuitry.
9. An input device comprising: 
a plurality of sensor electrodes; and 
a semiconductor device comprising: 
sensor circuitry configured to operate the plurality of sensor electrodes for capacitive sensing, wherein the plurality of sensor electrodes are disposed on a substrate external to the semiconductor device; 
a plurality of pads, wherein a first pad of the plurality of pads is configured to be coupled to a first sensor electrode of the plurality of sensor electrodes, a second pad of the plurality of pads is configured to be coupled to a second sensor electrode of the plurality of sensor electrodes, and a third pad of the plurality of pads is configured to be coupled to a third sensor electrode of the plurality of sensor electrodes; and 


a sensor bus comprising a plurality of wires, wherein a first wire of the plurality of wires couples the first pad and the second pad to a first transmitter of the sensor circuitry and a second wire of the plurality of wires couples the third pad to a first receiver of the sensor circuitry.


Claim 15 of this instant application
Claim 18 of U.S. Patent No. 11,003,291
15. A method of capacitive sensing comprising: 
driving, with a first transmitter of a semiconductor device, a first sensor electrode and a second sensor electrode with a first transmitter signal, wherein the first sensor electrode is coupled to a first contact of the semiconductor device and the second sensor electrode is coupled to a second contact of the semiconductor device, and wherein the first contact and the second contact are coupled to a first trace of a sensor bus of the semiconductor device and the first trace is coupled to the first transmitter;
receiving, with a first receiver of the semiconductor device, a first resulting signal with a third sensor electrode coupled to a third contact of the semiconductor device, wherein the third contact is coupled to a second trace of the sensor bus, and the second trace is coupled to the first receiver, wherein the first sensor electrode, the second sensor electrode, and the third sensor electrode are disposed on a substrate external to the semiconductor device; and 
determining positional information for an input object based on a measurement of a change in capacitive coupling between one or more of the first sensor electrode, the second sensor electrode and the third sensor electrode.
18. A method for capacitive sensing comprising: 
driving, with a first transmitter of a semiconductor device, a first sensor electrode and a second sensor electrode with a first transmitter signal, wherein the first sensor electrode is coupled to a first pad of the semiconductor device and the second sensor electrode is coupled to a second pad of the semiconductor device, and wherein the first pad and the second pad are coupled to a first wire of a sensor bus of the semiconductor device and the first wire is coupled to the first transmitter; 
receiving, with a first receiver of the semiconductor device, a first resulting signal with a third sensor electrode coupled to a third pad of the semiconductor device, wherein the third pad is coupled to a second wire of the sensor bus, and the second wire is coupled to the first receiver, wherein the first sensor electrode, the second sensor electrode, and the third sensor electrode are disposed on a substrate external to the semiconductor device; and 
determining positional information for an input object based on a measurement of a change in capacitive coupling between at least one of the first sensor electrode and the second sensor electrode and the third sensor electrode.


As can be seen from the comparisons above, claim 1 of U.S. Patent No. 11,003,291 anticipate each feature of claim 1 of this instant application (Note that the “pad” in U.S. Patent No. 11,003,291 anticipates the “conductive contact” of this instant application and that that the “trace” in U.S. Patent No. 11,003,291 anticipates the “wire” of this instant application). Similarly, claim 9 of U.S. Patent No. 11,003,291 anticipate each feature of claim 8 of this instant application (Note that the “pad” in U.S. Patent No. 11,003,291 anticipates the “conductive contact” of this instant application and that that the “trace” in U.S. Patent No. 11,003,291 anticipates the “wire” of this instant application). Also similarly, claim 18 of U.S. Patent No. 11,003,291 anticipate each feature of claim 15 of this instant application (Note that the “pad” in U.S. Patent No. 11,003,291 anticipates the “conductive contact” of this instant application and that that the “trace” in U.S. Patent No. 11,003,291 anticipates the “wire” of this instant application).

Claims 2-7, 8-14 and 16-20 each are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 or 18 of U.S. Patent No. 11,003,291. Although the claims at issue are not identical to claims 1, 9 or 18, they are not patentably distinct from each other, the additional limitations of the dependent claims known in the related art.

Allowable Subject Matter
Claims 1, 8 and 15 and their respective dependent claims would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
For each of independent claims 1, 8 and 15, Solven et al. (US 2015/0116254, the closest prior art of record found in this examination) teach limitation except that the limitation “wherein the plurality of sensor electrodes are external to the semiconductor device” as a whole. Details are given as follows.
Regarding claim 1, Solven teaches a semiconductor device (Fig. 2A: sensor controller 218) comprising: 
sensor circuitry (Fig. 2A: sensor controller 218; Fig. 2B: signal generating processor 255 and sensor processor 256 collectively forming sensor circuitry in view of [0058]) configured to operate a plurality of sensor electrodes (Fig. 2A: transmitter electrodes 202 and receiver electrodes 211) for capacitive sensing. 
a plurality of conductive contacts (Fig. 2A: conductive contacts, not labeled, directly connecting sensor electrodes 202, 211 to respective traces 212, 213), wherein a first conductive contact (Fig. 2A: one conductive contact directly connecting one transmitter electrode 202 to respective trance 212) of the plurality of conductive contacts is configured to be coupled to a first sensor electrode (Fig. 2A: one transmitter electrode 202 coupled to the first conductive contact defined above) of the plurality of sensor electrodes, a second conductive contact (Fig. 2A: another conductive contact immediately adjacent to the first conductive contact defined above) of the plurality of conductive contacts is configured to be coupled to a second sensor electrode (Fig. 2A: another transmitter electrode 202 coupled to the second conductive contact defined above) of the plurality of sensor electrodes, and a third conductive contact (Fig. 2A: one conductive contact directly connecting one receiver electrode 202 to respective trance 213) of the plurality of conductive contacts is configured to be coupled to a third sensor electrode (Fig. 2A: one receiver electrode 211) of the plurality of sensor electrodes; and 
a plurality of traces (Fig. 2A: traces 212, 213), wherein a first trace (Fig. 2A: one trance 212) of the plurality of traces couples the first conductive contact to a first transmitter (Fig. 2A: inherent transmitter inside sensor controller 218; Fig. 2B: signal generating processor 255) of the sensor circuitry and a second trace (Fig. 2A: one trace 213) of the plurality of traces couples the third conductive contact to a first receiver (Fig. 2A: inherent receive in sensor controller 218; Fig. 2B: sensor processor 256) of the sensor circuitry.
Solven does not further teach in this embodiment the first trace also couples the second conductive contact to the first transmitter (i.e., two conductive contacts are coupled to the same first trace).
The differentiating limitation indicates that two transmitter electrodes are coupled to the same trace via their respective conductive contacts. 
Solven, however, teaches that it is optional that “[I]n some transcapacitive sensing embodiments, transmitter and/or receiver type sensor electrodes are interconnected together to reduce the number of traces that need to be coupled to the processing system components” ([0063]; Fig. 6A: transmitter electrodes 412H and 412L are coupled to a same trace, transmitter electrodes 412P and 412T are coupled to a same trace, and transmitter electrodes 412X and 412BB are coupled to a same trace).
Before the effective filing date of the invention, it would have been obvious to apply Solven’s teaching in para. [0063] or Fig. 6A to modify the exemplary semiconductor device in Figs. 2A-2B to reduce the number of traces in the semiconductor device, which is advantageous in terms of manufacturing cost and minimizing the size of the semiconductor device.
However, Solven does not further teach the limitation “wherein the plurality of sensor electrodes are external to the semiconductor device”. Differently, Solven’s conductive contacts are part of respective sensor electrodes. That is being said,  the plurality of sensor electrodes and conductive contact are part of the semiconductor device when the other limitations of claim 1 are interpreted. It is rendered not obvious to further modify the technique of Solven to achieve the differentiating limitation.
Claims 8 and 15 include the same allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0003791, made of record by Berget et al., discloses in Fig. 3 reduced number of traces connecting sensor electrodes with sensor module. It is not shown that different traces are associated with transmitter electrodes and receiver electrodes, respectively. 
US 2015/0268759, made of record by Ludden et al., discloses in Fig. 3 reduced number of traces connecting sensor electrodes with touch driver module 301. It is not shown that different traces are associated with transmitter electrodes and receiver electrodes, respectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693